

116 S2045 IS: SBIR and STTR Permanency and Improvement Act of 2019
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2045IN THE SENATE OF THE UNITED STATESJune 27, 2019Mrs. Shaheen (for herself, Mr. Rubio, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo reauthorize the SBIR and STTR programs, and for other purposes.
	
		1.Short title
 This Act may be cited as the SBIR and STTR Permanency and Improvement Act of 2019. 2.Permanency of SBIR and STTR programs (a)SBIRSection 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended—
 (1)in the subsection heading, by striking Termination and inserting SBIR program authorization; and (2)by striking terminate on September 30, 2022 and inserting be in effect for each fiscal year.
 (b)STTRSection 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by striking through fiscal year 2022. 3.Allocation increase (a)SBIRSection 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)) is amended—
 (1)in the matter preceding subparagraph (A), by striking expend and inserting obligate for expenditure; (2)in subparagraph (H), by striking and at the end;
 (3)in subparagraph (I), by striking and each fiscal year thereafter, and inserting a semicolon; and (4)by inserting after subparagraph (I) the following:
					
 (J)not less than 3.5 percent of such budget in fiscal year 2020; (K)not less than 4 percent of such budget in fiscal year 2021;
 (L)not less than 5 percent of such budget in fiscal year 2022; (M)not less than 6 percent of such budget in fiscal year 2023; and
 (N)not less than 6.4 percent of such budget in fiscal year 2024 and each fiscal year thereafter..
 (b)STTRSection 9(n)(1) of the Small Business Act (15 U.S.C. 638(n)(1)) is amended— (1)in subparagraph (A), by striking expend and inserting obligate for expenditure; and
 (2)in subparagraph (B)— (A)in clause (iv), by striking and at the end;
 (B)in clause (v), by striking fiscal year 2016 and each fiscal year thereafter. and inserting fiscal year 2019;; and (C)by adding at the end the following:
						
 (vi)0.55 percent for fiscal year 2020; (vii)0.65 percent for fiscal year 2021;
 (viii)0.75 percent for fiscal year 2022; (ix)0.85 percent for fiscal year 2023; and
 (x)1 percent for fiscal year 2024 and each fiscal year thereafter.. 4.Accelerating award timelines across agenciesSection 9 of the Small Business Act (15 U.S.C. 638) is amended—
 (1)in subsection (g)(8)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by adding and at the end; and (C)by adding at the end the following:
					
 (D)the average and median amount of time that each Federal agency with an SBIR program takes to review and make a final decision on proposals submitted under the program;;
 (2)in subsection (o)(9)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by adding and at the end; and (C)by adding at the end the following:
					
 (D)the average and median amount of time that each Federal agency with an STTR program takes to review and make a final decision on proposals submitted under the program;; 
 (3)in subsection (hh)— (A)by adding at the end the following:
					
 (3)Requirement to accelerate all SBIR and STTR awardsNot later than 1 year after the date of enactment of this paragraph, each Federal agency participating in the SBIR program or STTR program, other than the Department of Defense, shall establish a program to reduce the time for awards under the SBIR and STTR programs of the Federal agency by—
 (A)developing simplified and standardized procedures and model contracts throughout the Federal agency for Phase I, Phase II, and Phase III SBIR awards;
 (B)for Phase I SBIR and STTR awards, reducing the amount of time between solicitation closure and award;
 (C)for Phase II SBIR and STTR awards, reducing the amount of time between the end of a Phase I award and the start of the Phase II award;
 (D)for Phase II SBIR and STTR awards that skip Phase I, reducing the amount of time between solicitation closure and award;
 (E)for sequential Phase II SBIR and STTR awards, reducing the amount of time between Phase II awards; and
 (F)reducing the award times described in subparagraphs (B), (C), (D), (E), and (F) to be as close to 90 days as possible.; and
 (4)in subsection (ii), by adding at the end the following:  (3)Additional comptroller general reportsThe Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives—
 (A)not later than 2 years after the date of enactment of this paragraph, a report that— (i)provides the average and median amount of time that each Federal agency with an SBIR or STTR program takes to review and make a final decision on proposals submitted under the program; and
 (ii)compares that average and median amount of time with that of the previous 5 fiscal years; and (B)not later than March 31, 2023, a report that—
 (i)includes the information described in subparagraph (A); (ii)assesses where each Federal agency participating in the SBIR or STTR program needs improvement with respect to the proposal review and award times under the program;
 (iii)identifies best practices for shortening the proposal review and award times under the SBIR and STTR programs; and
 (iv)analyzes the efficacy of the program established under subsection (hh)(3).. 5.Encouraging venture capital-owned program participantsSection 9(dd) of the Small Business Act (15 U.S.C. 638(dd)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)AuthorityThe head of a Federal agency that participates in the SBIR program—
 (A)may award not more than 25 percent of the funds allocated for the SBIR program of the Federal agency to small business concerns that are owned in majority part by multiple venture capital operating companies, hedge funds, or private equity firms through competitive, merit-based procedures that are open to all eligible small business concerns; and
 (B)may not award any funds allocated for the SBIR program of the Federal agency to small business concerns owned by venture capital operating companies, hedge funds, or private equity firms whose owners do not have United States citizenship.;
 (2)by striking paragraph (2); (3)by redesignating paragraphs (3) through (7) as paragraphs (2) through (6); and
 (4)in paragraph (2), as so redesignated— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (C)indicate if any of the venture capital operating companies, hedge fund, or private equity firm owners of the small business concern do not have United States citizenship..
 6.Phase III award educationSection 9(r)(4) of the Small Business Act (15 U.S.C. 638(r)(4)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (C)train contracting officers in the execution of Phase III sole source award contracts.. 